Citation Nr: 0015311	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-00 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from February 1959 to April 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision.  

By rating action in December 1998, the RO assigned an 
increased rating to 80 for service-connected bilateral 
defective hearing, effective from January 7, 1994, and 
granted service connection for tinnitus, rated 10 percent 
disabling, effective from March 17, 1994.  In a letter 
received in February 1999, the veteran indicated that he was 
satisfied with the ratings assigned for his two service-
connected disabilities, and that he wanted to continue his 
appeal only as to the issue for a total rating.  The veteran 
also indicated that he wished to withdraw his request for a 
Travel Board hearing.  

The veteran's request to reopen the claim of service 
connection for a back disorder was denied by the RO in 
December 1997.  A notice of disagreement was received in 
January 1998, and a Statement of the Case (SOC) was issued on 
June 18, 1999.  The veteran did not perfect an appeal to this 
issue within 60 days from the date that the SOC was sent, and 
that claim became final in August 1999.  Accordingly, this 
issue is not in appellate status and can not be addressed in 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service connected disabilities include 
bilateral defective hearing, rated 80 percent disabling, and 
tinnitus, rated 10 percent disabling.  The combined rating is 
80 percent.  

3.  The veteran has a high school equivalency diploma and has 
occupational experience as a roofer and contractor; he last 
worked about June 1995.  

4.  The veteran's service-connected disabilities do not 
preclude him from securing and following substantially 
gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to the veteran's service 
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time service connection was established for bilateral 
defective hearing in December 1980, a VA audiological 
examination in January 1980 showed mild loss of hearing 
acuity in the right ear through 500 hertz, and a precipitous 
sensorineural hearing loss to a profound level at the higher 
frequencies.  There was mild hearing loss in the left ear 
through 1,000 hertz, with a similar precipitous sensorineural 
hearing loss to a very severe level at the higher 
frequencies.  Similar findings were noted on VA audiological 
examination in February 1981.  By rating action in February 
1981, the RO assigned a rating of 40 percent for bilateral 
defective hearing, and that rating was in effect when the 
veteran filed his claim for a total rating in 1994.  

A medical statement from H. B. McNeeley, M.D., dated and 
received in November 1993, indicated that the veteran had 
multiple health problems, including history of peptic ulcer 
disease, hearing loss, severe degenerative disc disease from 
L4-S1, and osteoarthritis, which rendered him permanently and 
totally disabled from gainful employment.  

In his original claim for a total rating for compensation 
purposes, received in January 1994, the veteran indicated 
that stomach problems, a back injury, and hearing loss 
prevented him from securing or following any substantially 
gainful employment.  The veteran also reported that he owned 
and operated a roofing company since 1985, and that he last 
worked in 1993.  

Additional medical records from Dr. McNeeley, received in May 
1994, show the veteran was treated for chronic back problems 
beginning in December 1989.  A clinical note in August 1993 
indicated that the veteran was on temporary disability in the 
past, and that he was not able to work at that time because 
of back problems.  In November 1993, the veteran complained 
that this was the third year that he was put on temporary 
total disability because of back problems, and that he was 
still unable to work.  In March 1994, the veteran reported 
that he was turned down for disability.  He indicated that he 
wanted to return to work, but needed something for his back 
pain.  The records also showed treatment for stomach problems 
and bursitis in the right shoulder.  

A copy of a private MRI report dated in October 1993, and 
associated with the claims file in October 1994, showed 
severe degenerative disc disease at L5-S1 and L4-5.  

When examined by VA in July 1998, the veteran reported that 
his hearing was fair with the recent set of hearing aids he 
was given by the audiology clinic.  The veteran complained of 
decreased hearing, bilaterally, which was worse when 
listening in a background of noise.  He also complained of 
constant tinnitus, but said that it did not interrupt his 
ability to sleep or to communicate.  Diagnostic and clinical 
testing showed mild sloping to severe hearing loss, 
bilaterally, worse in the right ear.  Tympanometry indicated 
middle ear function, and ipsilateral acoustic reflex 
thresholds were present and at expected levels.  The 
veteran's word recognition ability was poor, bilaterally.  
The examiner commented that audiological testing in March 
1992 also showed mild to severe hearing loss, but that there 
had been a decrease in the veteran's hearing acuity since 
then.  The examiner indicated that audiological findings did 
not indicate medical follow-up was necessary.  A listening 
check of the veteran's hearing aids indicated increased 
noise.  Ear mold impressions were taken, and new hearing aids 
were ordered.  

By rating action in December 1998, the RO assigned an 
increased rating to 80 percent for the veteran's bilateral 
defective hearing.  Service connection was also established 
for tinnitus, rated 10 percent disabling.  The combined 
rating was 80 percent.  

Copies of medical records were received from the veteran in 
February 1999.  The records show treatment for laryngeal 
cancer at various private medical facilities beginning in 
1997.  

A copy of a decision by the Social Security Administration 
dated in January 1996, and received from the veteran in 
February 1999, shows that the veteran was entitled to a 
closed period of disability from August 1, 1993 to June 30, 
1995.  The report indicated that the veteran was disabled due 
to a back disability, and that he could not perform relevant 
work as a roofer because of the exertional requirements 
alone.  The report also noted the veteran's additional 
disabilities, including bilateral hearing loss, 
gastrointestinal disorder, urinary disorder, spinal stenosis, 
degenerative arthritis, osteoarthritis, bulging disc, and 
associated back pain.  

Additional duplicate copies of private medical records 
showing treatment for laryngeal cancer from 1997 to 1998 were 
received in March 1999.  

Records from the Social Security Administration, including a 
decision dated in October 1995 and copies of numerous medical 
records were received in November 1999.  The medical records 
(including duplicates) show treatment for various medical 
problems from 1991 to 1998.  The decision indicated that the 
veteran was entitled to a period of disability commencing 
from August 1, 1993, based on the back impairment alone.  

A letter from Dr. McNeeley, received in May 1999 was 
essentially the same as his earlier letter in November 1993.  
Dr. McNeeley indicated that the veteran had multiple chronic 
health problems and was totally disabled and unemployable.  

In a letter received in June 1999, the veteran reported that 
he stopped taking on any new work as a roofing contractor in 
October 1993 because he was no longer able to do the work 
himself.  The veteran reported that he oversaw some roofing 
work in 1995, to correct work done by other roofers that he 
had contracted out the work too, because he was not able to 
do the work himself.  The veteran also submitted copies of 
his 1994 and 1995 Federal Tax Returns.  

Analysis

The claim for a total disability rating based on individual 
unemployability is well grounded as the veteran has reported 
that he is unable to work due to his service connected 
disabilities, and the record establishes that he is not 
working at the present time.  The Board is satisfied that all 
relevant facts have been properly developed, and there is no 
further duty on the part of VA to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107.  

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone [emphasis added] are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Pursuant to 38 C.F.R. § 3.340, a total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Total ratings are authorized for any disability 
or combination of disabilities for which the schedule for 
rating disabilities prescribes a 100 percent evaluation, or 
with less disability, where the requirements of 38 C.F.R. 
§ 4.16 of the rating schedule are present.  Furthermore:  

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially- gainful 
occupation as a result of service-
connected disabilities:  provided that, 
if there is only one such disability, 
this disability shall be ratable at 60 
percent or more, and that, if there are 
two or more disabilities, there shall be 
at least one disability ratable at 40 
percent or more, and sufficient 
additional disability to bring the 
combined rating to 70 percent or more.  
For the above purpose of one 60 percent 
disability, or one 40 percent disability 
in combination, the following will be 
considered as one disability:  
(1)disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable; (2) disabilities 
resulting from common etiology or a 
single accident; (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric; 
(4) multiple injuries incurred in action; 
or (5) multiple disabilities incurred as 
a prisoner of war.

38 C.F.R. § 4.16 (1999)  

In the instant case, the 80 percent rating currently assigned 
for the veteran's service-connected bilateral defective 
hearing and tinnitus suggests that his disabilities are 
significantly disabling; however, that is not to say that the 
disabilities are totally incapacitating.  The evidentiary 
record shows that the veteran worked for many years with a 
significant hearing impairment and, in fact, worked as a 
contractor in 1995.  The veteran is able to hear with the use 
of hearing aids and, prior to his recent laryngeal cancer 
surgery, his ability to communicate was not shown to be 
impaired to any significant degree because of his service-
connected hearing loss and tinnitus.  In this regard, the 
Board notes that the veteran reported on VA audiological 
examination in July 1998 that his tinnitus did not impair his 
ability to communicate and that his hearing acuity was fair 
with his current hearing aids.  Since that time, the record 
shows that the veteran was fitted for new hearing aids.  

The medical evidence of record shows that the veteran has a 
number of non-service connected medical problems, primarily 
back problems, which severely limits his ability to work as a 
roofer.  This was noted on a January 1996 Social Security 
disability decision.  The record also shows that the veteran 
operated his own roofing company for many years.  The Board 
finds nothing in the evidence of record to suggest that the 
veteran's service-connected disabilities prevent him from 
working in the capacity as a roofing contractor, which he 
apparently engaged in for many years.  Clearly, the veteran 
is not unemployable due to his service-connected hearing loss 
and tinnitus.  



ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

